DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicants’ Communication received on November 28, 2018 for application number 16/202,837. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 28, 2018 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “detachable plug” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (US PG Pub No. 2011/0209680), hereinafter “Katayama”, in view of Turner et al. (US PG Pub No. 2017/0306808), hereinafter “Turner”.
Regarding claim 1, Katayama discloses a timing system of an engine, the timing system comprising: a gear train mechanism configured to transmit power of a crankshaft (Fig. 2 (17)) to an air compressor (Fig. 1 (96)) and a high pressure pump (Fig. 2 (72)) via gear transmission; a first chain mechanism (Fig. 2 (in the vicinity of element 80)) configured to transmit the power transmitted to the high pressure pump (Fig. 2 (72)) to a camshaft (Fig. 2 (19)) via chain transmission (Fig. 2 (80)); a second mechanism (Fig. 2 (17, 84, 64 & 74)) configured to transmit the power of the crankshaft (Fig. 2 (17)) to an oil pump (Fig. 2 (71)).
Katayama fails to disclose a second chain mechanism configured to transmit the power of the crankshaft to an oil pump via chain transmission.
However, Turner discloses a second chain mechanism (Turner (Fig. 4 (132, 405))) configured to transmit the power of the crankshaft (Turner (Fig. 4 (132))) to an oil pump (Turner (paragraph 48)) via chain transmission (Turner (Fig. 4 (405))).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Katayama by incorporating the teachings of Turner since it was known in the art that a chain transmission can be employed to transmit power from the crankshaft to an oil pump.

Regarding claim 3, the modified invention of Katayama discloses the timing system of claim 2, wherein the first idle gear (84) is disposed at an upper portion of a first side of the crankshaft gear (28); the high pressure pump gear (78) is disposed at an upper portion of a first side of the first idle gear (84)(Fig. 2); the second idle gear (86) is disposed at a lower portion of a first side of the first idle gear (84)(Fig. 3); and the air compressor gear is disposed on a first side of the second idle gear (paragraph 43).
Regarding claim 4, the modified invention of Katayama discloses the timing system of claim 3, wherein axes of the crankshaft gear (28), the first idle gear (84), and the high pressure pump gear (78) are arranged in approximately a straight line (Fig. 2); and axes of the crankshaft gear (28), the second idle gear (86), and the air compressor gear are arranged in approximately a straight line (paragraph 43).
Regarding claim 5, the modified invention of Katayama discloses the timing system of claim 3, wherein the second idle gear (86) is disposed at a position directly under the high pressure pump gear (78), such that the air compressor gear is disposed at a lower portion of a first side of the high pressure pump gear (paragraph 43).

Regarding claim 7, the modified invention of Katayama discloses the timing system of claim 6, wherein the cam sprocket (35) is disposed at an upper portion of a second side of the high pressure pump sprocket (79); and the oil pump sprocket is disposed at a lower portion of a second side of the crankshaft sprocket (Turner (Fig. 4; paragraph 48)).
Regarding claim 8, the modified invention of Katayama discloses the timing system of claim 6, wherein a gear casing (24) is coupled to a cylinder block (11) and a cylinder head (12) of an engine; the high pressure pump (72) and the air compressor (96) are coupled to a rear surface of the gear casing (24); and the first idle gear (84) and the second idle gear (86) are coupled to a front surface of the gear casing (24).
Regarding claim 9, the modified invention of Katayama discloses the timing system of claim 8, wherein a gear cover (92) is coupled to the gear casing (24) to surround the front surface thereof; and between the gear casing (24) and the gear cover (92), the crankshaft gear (28) and the crankshaft sprocket (Turner (Fig. 4 (in the vicinity of element 
Regarding claim 10, the modified invention of Katayama discloses the timing system of claim 9, wherein the gear cover (92) is provided with a detachable plug at a part thereof facing the high pressure pump sprocket (79)(paragraph 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747